 1
     JOHNSON & PHAM, LLP
 2   Christopher D. Johnson, SBN: 222698               JS-6
           E-mail: cjohnson@johnsonpham.com
 3   Christopher Q. Pham, SBN: 206697
           E-mail: cpham@johnsonpham.com
 4   Nicole Drey Huerter, SBN: 250235                  AUG 23, 2019
           E-mail: ndrey@johnsonpham.com
 5   6355 Topanga Canyon Boulevard, Suite 326             BH
     Woodland Hills, California 91367
 6   Telephone: (818) 888-7540
     Facsimile: (818) 888-7544        NOTE: CHANGES MADE BY THE COURT
 7
     Attorneys for Plaintiff
 8   ADOBE SYSTEMS INCORPORATED

 9
10
                         UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12
13   ADOBE SYSTEMS INCORPORATED, Case No.: 2:18-cv-08504-VAP-AGR
     a Delaware Corporation,
14                                       [PROPOSED] JUDGMENT,
                 Plaintiff,              INCLUDING PERMANENT
15                                       INJUNCTION, AGAINST
                 v.                      DEFENDANTS DAFANG USA,
16                                       LLC, AND DAFANG SUN A/K/A
     DAFANG USA, LLC, a California       DAVID SUN
17   Limited Liability Company; DAFANG
     SUN a/k/a DAVID SUN, an Individual; Hon. Virginia A. Phillips
18   and DOES 1-10, Inclusive,
19                Defendants.
20
21
           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:
22
           Plaintiff ADOBE SYSTEMS INCORPORATED (“Plaintiff” or “Adobe”) is
23
     hereby awarded final judgment on its claims for relief against Defendants
24
     DAFANG USA, LLC, and DAFANG SUN a/k/a DAVID SUN (collectively
25
     “Defendants”), as set forth in Plaintiff’s Complaint as the prevailing party in this
26
     action under Rule 55(b) of the Federal Rules of Civil Procedure.
27
28

                                           -1-
                      [PROPOSED] JUDGMENT – Case No. 2:18-cv-08504-VAP-AGR
 1          WHEREAS, Defendants have offered for sale, sold, and distributed
 2   counterfeit and/or unauthorized copies of Plaintiff’s ADOBE®-branded software.
 3          IT IS HEREBY ORDERED that pursuant to 15 U.S.C. § 1117(c) and 17
 4   U.S.C. § 540(c), Plaintiff is hereby awarded final judgment on its claims for relief
 5   against Defendants, jointly and severally, in the sum of $360,000.00. Plaintiff shall
 6   be eligible for all interest accrued from the date of entry of judgment in its efforts
 7   to satisfy judgment awarded by this Court.
 8          IT IS FURTHER ORDERED that pursuant to Local Rule 55-3, 15 U.S.C. §
 9   1117, and 17 U.S.C. § 505, Plaintiff is hereby awarded attorneys’ fees in the sum
10   of $10,800.00.
11          IT IS FURTHER HEREBY ORDERED that Defendant and any person or
12   entity acting in concert with, or at his direction, including any and all officers,
13   directors, agents, servants, employees, and any others over which he may exercise
14   control, are hereby restrained and enjoined from engaging in, directly or indirectly,
15   or authorizing or assisting any third party to engage in, any of the following
16   activities:
17          1.     Importing, exporting, manufacturing, downloading, uploading,
18   marketing, selling, offering for sale, distributing or dealing in any product or service
19   that uses, or otherwise making any use of any of Plaintiff’s Trademarks or
20   Copyrights, including but not limited to any ADOBE®, A ADOBE®, A®, A®, and
21   ACROBAT® marks and works, and/or any Intellectual Property that is confusingly
22   or substantially similar to, or that constitutes a colorable imitation of, any of
23   Plaintiff’s Trademarks and Copyrights, whether such use is as, on, in or in
24   connection with any trademark, service mark, trade name, logo, design, Internet use,
25   website, domain name, meta tag, advertising, promotion, solicitation, commercial
26   exploitation, television, web-based or any other program, or any product or service,
27   or otherwise. A list of Plaintiff’s registered trademarks is attached and incorporated
28   by reference herein as Exhibit A (collectively referred to as the “Trademarks”). A
                                            -2-
                       [PROPOSED] JUDGMENT – Case No. 2:18-cv-08504-VAP-AGR
 1   list of Plaintiff’s registered copyrights is attached and incorporated by reference
 2   herein as Exhibit B (collectively referred to as the “Copyrights”);
 3          2.     Importing, exporting, manufacturing, downloading, uploading,
 4   marketing, selling, offering for sale, distributing or dealing in any activation codes,
 5   keys, or serial numbers relating to any of Plaintiff’s purported Trademarks or
 6   Copyrights and/or any Intellectual Property that is confusingly or substantially
 7   similar to, or that constitutes a colorable imitation of, any of Plaintiff’s Trademarks
 8   or Copyrights;
 9          3.     Importing, exporting, manufacturing, downloading, uploading,
10   marketing, selling, offering for sale, distributing or dealing in any product or service
11   that uses, or otherwise making any use of, any Original Equipment Manufacturer
12   (“OEM”), educational or academic (“EDU”), government, foreign-made, Volume
13   Licensing, beta, or Adobe Employee Software Purchasing Program software,
14   activation keys, code, or serial numbers relating to Plaintiff’s Trademarks or
15   Copyrights;
16          4.     Maintaining active for downloading purposes any servers, computer
17   terminals and/or portals, or any electronic storage medium containing any of
18   Plaintiff’s Trademarks or Copyrights and/or any Intellectual Property that is
19   confusingly or substantially similar to, or that constitutes a colorable imitation of,
20   any of Plaintiff’s Trademarks or Copyrights;
21          5.     Performing or allowing others employed by or representing him, or
22   under his control, to perform any act or thing which is likely to injure Plaintiff, any
23   of Plaintiff’s Trademarks or Copyrights and/or Plaintiff’s business reputation or
24   goodwill, including making disparaging, negative or critical comments regarding
25   Plaintiff or its products;
26          6.     Engaging in any conduct that falsely represents that, or is likely to
27   confuse, mislead, or deceive purchasers, customers, or members of the public to
28   believe that, Defendants themselves are connected with, are in some way sponsored
                                             -3-
                        [PROPOSED] JUDGMENT – Case No. 2:18-cv-08504-VAP-AGR
 1   by or affiliated with, purchase products from, or otherwise have a business
 2   relationship with Plaintiff;
 3         7.     Hiding, disposing of, destroying, moving, relocating, or transferring
 4   any and all products, advertising, promotional materials, or packaging bearing
 5   and/or comprised of any of Plaintiff’s Trademarks or Copyrights and/or any
 6   Intellectual Property that is confusingly or substantially similar to, or that
 7   constitutes a colorable imitation of, any of Plaintiff’s Trademarks or Copyrights;
 8         8.     Hiding, disposing of, destroying, moving, relocating, or transferring
 9   any and all business records, specifically including any accountings, sales and
10   supply logs, customer journals, ledgers, invoices, and purchase orders, concerning
11   Defendants’ import, export, manufacture, download, upload, marketing, sale, offer
12   for sale, distribution or dealing in any product or service that uses, or otherwise
13   making any use of, any of Plaintiff’s Trademarks or Copyrights and/or any
14   Intellectual Property that is confusingly or substantially similar to, or that
15   constitutes a colorable imitation of, any of Plaintiff’s Trademarks or Copyrights;
16         9.     Hiding, disposing of, destroying, moving, relocating, or transferring
17   any and all computers, tablets, servers, blade, electronic storage devices, data, meta
18   data, electronic storage media, disks, CDs, DVDs, drives, flash drives, hard drives,
19   or related computer systems that include, denote, contain, possess, maintain and/or
20   are used to transfer any software, computer source code, computer information,
21   decrypted code, directories, files, libraries, and any related data that relate (either
22   directly or indirectly) to Plaintiff’s Trademarks or Copyrights; and
23         10.    Using any Internet domain name that includes any of Plaintiff’s
24   Trademarks or Copyrights.
25         IT IS FURTHER HEREBY ORDERED that Defendants shall not transfer or
26   dispose of any money or other tangible assets until further order from this Court.
27   and in connection therewith:
28

                                            -4-
                       [PROPOSED] JUDGMENT – Case No. 2:18-cv-08504-VAP-AGR
 1         1.     Any bank, savings and loan association, credit union, credit card,
 2   payment processor, merchant account, or other financial institution, including
 3   without limitation PayPal, Inc., shall immediately locate all accounts connected to
 4   Defendants, including accounts under Defendants’ known aliases, and shall
 5   enjoined and restrained from transferring or disposing of any money or other
 6   tangible assets of Defendants unless further order from this Court.
 7         2.     Any bank, savings and loan association, credit union, credit card,
 8   payment processor, merchant account, or other financial institution, including
 9   without limitation PayPal, Inc., shall immediately transfer to Plaintiff, through their
10   counsel of record, any money, funds, or tangible assets of Defendants, including
11   accounts under Defendants’ known aliases, to satisfy this judgment as ordered
12   herein.
13         IT IS SO ORDERED, ADJUDICATED and DECREED this 23rd day of
14   August, 2019.
15
16                                           ___________________________________
                                             HON. VIRGINIA A. PHILLIPS
17                                           United States District Judge
18                                           Central District of California

19
20
21
22
23
24
25
26
27
28

                                            -5-
                       [PROPOSED] JUDGMENT – Case No. 2:18-cv-08504-VAP-AGR
